   8:20-cv-04348-TMC-JDA            Date Filed 02/09/21      Entry Number 18         Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                            ANDERSON/GREENWOOD DIVISION

 Shem Pease Collins,                    )
                                        )
                      Plaintiff,        )             Civil Action No. 8:20-cv-4348-TMC
                                        )
 vs.                                    )                            ORDER
                                        )
 Eric McDaniel, Civi Hatchell, Florence )
 County Detention Center,               )
                                        )
                      Defendants.       )
 _________________________________)

       Plaintiff Shem Pease Collins, a pretrial state detainee proceeding pro se and in forma

pauperis, filed this action pursuant to 42 U.S.C. § 1983. (ECF Nos. 1; 2; 7). In accordance with

28 U.S.C. § 636(b)(1) and Local Civil Rule 73.02(B)(2)(d) (D.S.C.), this matter was referred to a

magistrate judge for all pretrial proceedings. Now before the court is the magistrate judge’s Report

and Recommendation (“Report”), recommending that the court dismiss Defendant Florence

County Detention Center because it is not a “person” and cannot be sued pursuant to § 1983. (ECF

No. 13). The Report was mailed to Plaintiff at the address he provided the court, (ECF No. 14),

and has not been returned as undeliverable. Therefore, Plaintiff is presumed to have received the

Report. Plaintiff was advised of his right to file specific objections to the Report, (ECF No. 36 at

6), but failed to do so. The time for Plaintiff to object to the Report has now expired, and this

matter is ripe for review.

       The magistrate judge’s recommendation has no presumptive weight, and the responsibility

for making a final determination remains with the United States District Court. Wimmer v. Cook,

774 F.2d 68, 72 (4th Cir. 1985) (quoting Mathews v. Weber, 423 U.S. 261, 270–71 (1976)).

Nevertheless, “[t]he district court is only required to review de novo those portions of the report to



                                                  1
   8:20-cv-04348-TMC-JDA            Date Filed 02/09/21     Entry Number 18         Page 2 of 2




which specific objections have been made, and need not conduct de novo review ‘when a party

makes general and conclusory objections that do not direct the court to a specific error in the

magistrate judge’s proposed findings and recommendations.’” Farmer v. McBride, 177 Fed.

App’x 327, 330–31 (4th Cir. April 26, 2006) (quoting Orpiano v. Johnson, 687 F.2d 44, 47 (4th

Cir. 1982)). The court may accept, reject, or modify, in whole or in part, the recommendation

made by the magistrate judge or recommit the matter with instructions. 28 U.S.C. § 636(b)(1).

However, in the absence of specific objections to the Report and Recommendation, this Court is

not required to give any explanation for adopting the recommendation. Greenspan v. Brothers

Prop. Corp., 103 F. Supp. 3d 734, 737 (D.S.C. 2015) (citing Camby v. Davis, 718 F.2d 198, 199–

200 (4th Cir. 1983)).

       Thus, having reviewed the Report and finding no clear error, the court agrees with, and

wholly adopts, the magistrate judge’s findings and recommendations in the Report (ECF No. 13),

which is incorporated herein by reference. Therefore, Defendant Florence County Detention

Center is DISMISSED from this action, and this matter is remanded back to the magistrate judge

for further pretrial proceedings.

       IT IS SO ORDERED.

                                                     s/Timothy M. Cain
                                                     United States District Judge
Anderson, South Carolina
February 9, 2021

                               NOTICE OF RIGHT TO APPEAL
       The parties are hereby notified of the right to appeal this order pursuant to Rules 3 and 4

of the Federal Rules of Appellate Procedure.




                                                2
